Citation Nr: 1517710	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-32 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial, compensable rating for residuals of a right knee meniscus tear.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a respiratory condition, claimed as black spots on lungs, to include as due to an undiagnosed illness or other qualifying chronic disability.

4.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to November 2001, and from May 2006 to June 2007.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision, in which the RO, inter alia, denied service connection for bilateral hearing loss, a respiratory condition, and a low back disability.  The RO granted service connection for residuals of a right knee meniscus tear, assigning an initial 0 percent (noncompensable) rating, effective October 21, 2009.  The Veteran filed a notice of disagreement (NOD) in June 2011 with respect to all four issues.  The RO issued a statement of the case (SOC) as to all four issues in October 2013, and the Veteran perfected his appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.  

Because this appeal involves disagreement with the initial rating assigned following the award of service connection for a right knee disability, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  

In February 2015, a Deputy Vice Chairman of the Board  advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c).  
The Board's decision on the Veteran's claim for a compensable rating for right knee disability and his claim for service connection for bilateral hearing loss is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these  matters are  being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.  

2.  For the entire period on appeal, the Veteran's right knee disability has demonstrated painful motion, normal flexion and extension, no instability or subluxation, no ankylosis, no dislocation or cartilage removal, no impairment of the tibia or fibula, and no genu recurvatum.  

3.  Although the Veteran has credibly asserted in-service noise exposure, testing results establish that does not have hearing loss in either ear to an extent recognized as a disability for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for residuals of a right knee meniscus tear are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.71a, Diagnostic Code (DC) 5260 (2014).  

2.  The criteria for service connection for bilateral hearing loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

The Board notes that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 
In this appeal, in an October 2009  pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The October 2009 letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2010 rating decision reflects the initial adjudication of the claims after issuance of this letter.  

With respect to the Veteran's higher initial rating claim, as that claim arose from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Furthermore, although no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned, the October 2013 SOC set forth the criteria for higher ratings and rating considerations relevant to the right knee disability (the timing and form of which suffices, in part, for Dingess/Hartman), and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration.  Thereafter, the Veteran was afforded appropriate opportunity to respond to the additional notice provided.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file include VA treatment records, private treatment records, and a report of VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with either claim,  prior to appellate consideration, is required.  

The Board notes, in particular, that the May 2010 VA examinations and opinions related to the Veteran's right knee and hearing are adequate to the adjudication of the claims on appeal.  These examination reports document the examiner's interview with the Veteran, review of the record, and full examinations, with appropriate testing.  In his March 2015 Appellate Brief, the Veteran's representative alleged that the May 2010 VA examination of the Veteran's right knee was too old.  However, the Board finds that the evidence of record does not indicate that the Veteran's right knee condition has worsened since the May 2010 VA examination.  Thus, the Board finds that it is adequate for rating purposes.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the  claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either  claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543  (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Higher Initial Rating for Right Knee Disability

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson, supra.  

The Veteran's right knee disability is rated as noncompensable under Diagnostic Code 5260.  

Under DC 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 degrees when limited to 15 degrees.  38 C.F.R. § 4.71a.  

Alternatively, the Board has considered limitation of extension of the leg under DC 5261.  Under Diagnostic Code 5261, a noncompensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  

Normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The relevant evidence in the record include the Veteran's VA treatment records as well as a report of VA examination conducted in May 2010.   In his October 2009 claim, the Veteran noted his right knee was injured while he was deployed in Iraq and continued to increase in pain since that time.  VA treatment records associated with the claims file, dated from April 2009 to September 2014 are absent for any complaints or treatment of the right knee.  

The report of a May 2010 VA examination notes that the Veteran had lateral right knee pain after twisting his knee in service.  He reported pain daily, worse with going up and down stairs and sitting for long periods of time.  He noted that after sitting for a long time, he has to get up and stretch.  The Veteran denied buckling, locking, flare-ups, and incapacitating episodes.  The Veteran reported no interference with his job or daily activities.  The Veteran reported no instability or problems with repetitive use.  He did not use an assistive device and reported no swelling.  

On physical examination, the examiner noted lateral joint line tenderness and negative McMurray's sign.  The Veteran had no instability.  On range of motion testing, the Veteran was able to extend the knee to 0 degrees and flex it to 140 degrees.  He complained of pain with flexion; however, the examiner noted pain was subjective.  On repetitive use, the examiner noted no objective signs of pain.  No additional limitation of joint function was noted with repetitive motion, to include pain, fatigue, or lack of endurance.  The examiner noted normal motor strength with negative patellar grind test.  The examiner noted no swelling or cellulitis.  An x-ray at that time revealed no evidence of significant knee pathology by plain radiography.  The examiner's assessment was right knee lateral meniscus tear.  

Considering the pertinent facts in light of the applicable rating criteria and principles, the Board finds that there is no basis for assignment of even the minimal, compensable rating of 10 percent on the basis of limitation of motion under either DC 5260 or 5261In this regard, range of motion testing has revealed normal flexion and extension, with no limitation to warrant a compensable rating.  While the Veteran reported knee pain with motion, the evidence of record does not show that the Veteran has suffered any functional loss as a result of such pain,   See 38 C.F.R. §§ 4.40. 4.45; Deluca, supra.   In short, for the entire period under consideration,  the record establishes that the Veteran's right knee has  had normal flexion and extension, thus warranting a noncompensable rating under either DC 5260 or 5261.  
The Board has also considered whether a higher rating for the Veteran's right knee is warranted under any other applicable diagnostic code.  However, since the effective date of the award For  the entire period under consideration,  the evidence of record shows no ankylosis of the right knee warranting a compensable rating under DC 5256; no instability or subluxation warranting a compensable rating under DC 5257; no dislocation, locking or effusion of the knee warranting a compensable rating under DC 5258; no removal of symptomatic semilunar cartilage warranting a rating under DC 5259; no impairment of the tibia and fibula warranting a rating under DC 5262; and no genu recurvatum to warrant a rating under DC 5263.  See 38 C.F.R. §4.71a.   Moreover, the Veteran's right knee disability has not been s shown to involve any other factor(s) that would warrant rating of the disability under any other provision(s) of VA's rating schedule.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected right knee disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the October 2013 SOC).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected right knee disability at all pertinent points.  The rating schedule fully contemplates the described symptomatology, to include painful motion, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), , , a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.   See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran is actually or effectively rendered unemployable due to his right knee disability.  In this regard, the May 2010 VA examiner specifically noted that the Veteran's right knee disability had no intereference with his job, though the Veteran indicated he had some pain at work.  While the Veteran noted he was unemployed in a December 2014 statement, he did not indicate that he was unemployable due to his service-connected disabilities.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to right knee disability has not been expressly or reasonably been raised as a component of the higher rating claim on appeal, and need not be not be addressed in conjunction with this claim.  

For all the foregoing reasons, the Board finds that, there is no basis for staged rating of the right knee disability, pursuant to Fenderson, and the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




	(CONTINUED ON NEXT PAGE)




III.  Service Connection for Bilateral Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed, for certain chronic disease, including organic diseases of the nervous system (interpreted to include sensorineural hearing loss), which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Initially, the Board notes that the Veteran likely had in-service noise exposure, as alleged.  His military occupational specialty was a field artillery cannon crewman and cannoneer.  Furthermore, his DD 214 indicates he received a rifle marksmanship badge.  Thus, the Board recognizes the Veteran's in-service noise exposure.  

Notwithstanding the above, and the fact that the Veteran asserts the existence of a relationship between in-service noise exposure and current diminished hearing, the claim for service connection for bilateral hearing loss must fail because hearing loss to an extent recognized as a disability for VA purposes (as defined under 38 C.F.R. § 3.385) has not been shown at any point pertinent to this appeal.  

Service treatment records show that the Veteran has undergone audiological evaluation and audiometric testing.  However, these records do not persuasively support a finding that the Veteran has any hearing loss-much  less, hearing loss to any extent recognized as a disability for VA purposes.  

An April 2007 service discharge examination included audiometric testing, which revealed the following puretone thresholds, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
n/a
-5
n/a
10
LEFT
0
n/a
-5
n/a
15

The Veteran denied hearing loss or ear trouble of any sort in an accompanying Report of Medical History.  

The report of a May 2010 VA audiological evaluation indicates that audiometric testing results remained within normal limits: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
5
5
20
LEFT
0
5
5
10
20

Speech recognition scores were 98 percent on the right and 100 percent on the left.  The VA audiologist stated that the puretone thresholds for test frequencies 500 to 4000 Hertz were within normal limits, bilaterally, under VA regulations.  

Therefore, despite the fact that the Veteran likely experienced in-service noise exposure, as alleged, in-service and post-service audiometric and speech discrimination testing results do not support a finding that the Veteran has hearing loss in either ear to an extent recognized as a disability for VA purposes.  

As the Veteran's puretone thresholds and speech recognition scores have not met even the minimum requirements of 38 C.F.R. § 3.385, this evidence establishes that the Veteran does not have a hearing loss disability in either ear.  The Board has considered the Veteran's statements that he has difficulty hearing and nearly failed a hearing test while in service.  However, the fundamental determination as to whether there exists hearing loss to an extent recognized as a disability for VA purposes is governed by the requirements of 38 C.F.R. § 3.385, which does not authorize a finding of hearing loss disability when puretone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.  In other words, the Board is bound by the testing results and has no discretion in this regard.  

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  While the Veteran himself may be asserting that he has a bilateral hearing loss disability, the Board points out that he simply does not have the appropriate training and expertise to provide, on the basis of his own lay assertions, the testing results needed to establish a current hearing disability within the meaning of 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.159(a) (defining "competent medical evidence" as evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Hence, his assertions in this regard have no probative value.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, competent, probative evidence establishes that the Veteran does not have the hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  As such the claim for service connection for bilateral hearing loss must be denied, because the first essential criterion for a grant of service connection- evidence of a current disability upon which to predicate a grant of service connection-has  not been met.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial, compensable rating for residuals of a right knee meniscus tear is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.  

With respect to the Veteran's low back claim, the Veteran contends he began experiencing back pain after pre-deployment training, which has persisted since that time.  Service treatment records include a March 2007 post-deployment assessment in which back pain was noted.  

Given the Veteran's complaints of persistent back pain since service as well as noted back pain in service, the Board finds that a medical opinion is needed to resolve the claim for service connection for a low back disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's respiratory condition claim, the Veteran contends that he is entitled to service connection, as he currently has black spots on his lungs which are a result of an undiagnosed illness based on his service in Southwest Asia.  Alternatively, the Veteran contends that these black spots are a result of exposure to smoke from burning pits of trash, plastic, tires and oil while in service.  

Subject to various conditions, service connection may be granted for a disability due to an undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  There must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neurophysical signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

In his October 2009 claim, the Veteran reported he was exposed to smoke from burning pits, trash, plastic, tires and oil during the Gulf War.  He further noted that a chest x-ray revealed black spots on the base of his lungs.  

VA treatment records dated in April 2009 noted patchy increased markings at the left lung base, which is somewhat nonspecific in nature.  Mild increased marking at the right lower lung field with some pleural thickening in the right apex were also noted.  The examiner noted there was suggestion of small granular densities bilaterally, which could represent old granulomatous disease.  The Veteran was noted to have spent seven months in Iraq, where he was chronically exposed to burning garbage as well as many ill prisoners.  

The Veteran underwent a VA examination with respect to his lungs in May 2010.  The VA examiner noted his exposure to burning oil pits, rubber, plastic and trash while deployed in Iraq.  The Veteran reported shortness of breath and a positive tuberculosis test in 2009.  The examiner reported that she was unable to locate a chest x-ray performed prior to the Veteran's service and, therefore, could not compare whether post-service findings were old or new.  The examiner noted the Veteran had no lung pathology at the time of the examination.  

However, the VA examiner did not address whether the Veteran's abnormal lung x-ray in April 2009 could have been related to his exposure to sick prisoners and burning substances in service.  Furthermore, the VA examiner did not address whether the Veteran's respiratory symptoms were manifestations of undiagnosed illness or other qualifying, chronic disability.  Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve the claim for service connection for a respiratory condition and that further examination and opinion is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.  Therefore, the AOJ should arrange for the Veteran to undergo a respiratory examination by an appropriate VA physician.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

In addition to the medical development noted above, while these matters are on remand, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

In this regard, the Board notes that VA treatment records in the claims file from the VA Medical Center (VAMC) in East Orange, New Jersey are dated through September 2014.  Thus, more updated VA treatment records may exist.  On remand, the AOJ should obtain and associate with the claims file any VA treatment records that have not been associated with the claims file.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  Adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the East Orange VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his back, by an appropriate physician.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify any current diagnosis of the back disability underlying the Veteran's complaints.  

Then, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during service or is otherwise medically related to service, to include the Veteran's in-service complaints of back pain, noted in his service treatment records.  

In rendering the requested opinion, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of back symptoms.  

All examination findings, along with complete and clearly-stated rationale for the conclusions reached.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, afford the Veteran an appropriate VA examination so as to determine the current nature and etiology of his respiratory condition.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner must specifically state whether the Veteran has had a diagnosed lung disability at any time since his October 2009 claim was filed.  The examiner must note whether any such disability, to include black spots noted in his lungs and symptoms of wheezing and shortness of breath, are attributed to a known clinical diagnosis.  

If a diagnosed disorder is established, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during any period of the Veteran's military service or is otherwise related to such service, to include exposure to burning oil pits, trash, and other debris and exposure to sick prisoners.  

If the Veteran's lung symptoms during the period on appeal cannot be attributed to any known clinical diagnosis, the examiner must specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.  

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


